Citation Nr: 0330151	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-12 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health Administration 
in Washington, DC



THE ISSUE

Whether VA must pay per diem payments to the State of 
Missouri for care provided to eligible veterans in the 
Warrensburg Veterans Home from September 26, 2000 through 
August 3, 2001.  



REPRESENTATION

Appellant represented by:	Andrea K. Spillars, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 determination by the Under 
Secretary for Health of the Veterans Health Administration, 
Department of Veterans Affairs (VA), in which it was provided 
that VA would provide payment for care in the Missouri 
Cameron Veterans Home from March 31, 2000 and in the Missouri 
Warrensburg Veterans Home from August 3, 2001.  The appeal 
was perfected by the Missouri Veterans Commission.  The 
Attorney General for the State of Missouri has authorized 
Andrea K. Spillars, Attorney at Law, to represent the 
Missouri Veterans Commission in this claim.  The appeal is 
limited to the issue of whether VA must pay per diem payments 
to the State of Missouri for care provided to eligible 
veterans in the Warrensburg Veterans Home from 
September 26, 2000 through August 3, 2001.  

The Board has jurisdiction over this appeal.  See VAOPGCPREC 
10-2000 (2000).


REMAND

The claimant requested a Travel Board hearing.  The claimant 
has not been afforded this hearing.  The local Regional 
Office (RO) is the St. Louis, Missouri RO.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The claimant should be scheduled for 
a Travel Board hearing.

2.  The claimant is informed that if 
there is evidence supporting the issue on 
appeal, it should be submitted to VA.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The claimant need take no action 
unless otherwise notified.

The claimant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
VA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


